Citation Nr: 0333843	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
status post discectomy, lumbar spine, with radiculopathy, for 
accrued benefits purposes.  

2.  Entitlement to accrued benefits for the period March 1, 
2001 to the date of the veteran's death on March [redacted], 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had inactive reserve duty in the Army Nation 
Guard, from March 1988 to July 1988, with subsequent inactive 
duty in the Nebraska State National Guard to January 1992, 
service which included some occasional short periods of 
active duty for training.  He died on March [redacted], 2001, and is 
survived by the appellant, his mother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the RO, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  VCAA does not apply with regard to the claims adjudicated 
on the merits herein; all evidence of record at the time of 
the veteran's death has been obtained; there is no evidence 
or information not already on file, which is needed to 
substantiate the claims of entitlement to accrued benefits.  

2.  The evidence of record on March [redacted], 2001, does not show 
that the veteran's service-connected status post discectomy, 
lumbar spine, with radiculopathy, included: a facture of the 
vertebra, with cord involvement; the veteran was not 
bedridden; he did not use long leg braces; there was no 
complete bony fixation  or ankylosis of the spine, in an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type), or without other joint 
involvement (Bechterew type); and, service-connected lumbar 
symptomatology and resulting functional loss was no greater 
than that contemplated by "pronounced" intervertebral disc 
syndrome.  

3.  There is no provision of VA law or regulations 
authorizing the payment of accrued benefits for the month in 
which a veteran dies.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for post discectomy, lumbar spine, with radiculopathy, for 
accrued benefits purposes, are not met.  38 U.S.C.A. §§ 
511(a), 7104 (West 2002); 38 C.F.R. §§ 3.1000, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5286-5293 
(2003).  

2.  There is no legal basis for VA compensation for accrued 
benefits purposes for the period of time from March 1, 2001 
to March [redacted], 2001.  38 U.S.C.A. §§ 511(a), 7104 (West 2002); 
38 C.F.R. §§ 3.500(g)(1), 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA  

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim, or that no additional assistance 
would aid in further developing his claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As noted above, VA 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here with both issues on appeal regarding whether 
any accrued benefits are due to the surviving parent of the 
deceased veteran.  The claims on appeal involve the 
application of VA law to what are undisputed pertinent 
facts-the status of the deceased veteran's service-connected 
low back disability at the time of his death, and entitlement 
to accrued benefits from March 1, 2001 to the date of his 
death on March [redacted], 2001.  All identified evidence is on file 
at VA, including the results of a VA examination in September 
2000, months before the veteran's death.  These two issues 
are closely akin to the statutory interpretation that the 
Court of Appeals for Veterans Claims held in the Smith case 
did not implicate the VCAA.  The appellant was given notice 
of the basis of the September 2001 denial of the claims on 
appeal, and she was more thoroughly advised of the basis of 
the denials in the statement of the case (SOC) issued in 
March 2002.  Incidentally, the March 2002 SOC included VCAA 
notice.  Moreover, an informal hearing was conducted at the 
RO in June 2002, at which time the appellant and her 
representative expressed an understanding that VA law and 
regulations prevent the grant of the primary benefit sought 
on appeal-accrued benefits for the month of the veteran's 
death.  Additionally, the appellant makes no substantive 
arguments in support of the claims on appeal, other than that 
VA law and regulations are unfair.  The controlling facts, 
for purposes of VA law and regulation, regard medical facts 
documented on file prior to the time of the veteran's death 
in March 2001, and a matter of statutory interpretation.  
These facts are documented, and additional evidence is not 
available, or allowable under VA law and regulation.  
Accordingly, no additional development is conceivable, as the 
pertinent fact on appeal is that which is already verified 
and documented.  VCAA is not applicable to the claim 
adjudicated on the merits on appeal.  See Smith, 14 Vet. App. 
at 231-32; Dela Cruz, 15 Vet. App. at 149.  


II.  Accrued Benefits 

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  Additionally, "[a]ctive service" includes 
active duty, any period of "active duty for training" in 
which the claimant-otherwise not a veteran, was disabled by 
a disease or injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  In a May 1992 RO rating 
decision, service connection was established for residuals of 
a back injury which occurred during active duty for training 
in June 1990.  Thus, the appellant is deemed a veteran.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than one year prior to death, may be paid to the 
living person first listed as follows: (1) his or her spouse, 
(2) his or her children (in equal shares), (3) his or her 
dependent parents (in equal shares).  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. 3.1000 (2003).  

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an accrued 
benefits claim is derivative of the veteran's claim).  
Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "...are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death and 
are not in the nature of death benefits of the type referred 
to in 38 U.S.C. § 5310).  Under 38 U.S.C.A. § 5121(c), an 
application for accrued benefits "must be filed within one 
year after the date of death."  38 U.S.C.A. § 5121(c).  The 
appellant in this case met this requirement by submitting a 
claim for accrued benefits in June 2001.  

At the time of his death, the veteran's sole service-
connected disability was status post discectomy, lumbar 
spine, with radiculopathy, rated as 60 percent disabling.  
The veteran had been in receipt of a total rating for 
compensation purposes based on unemployability due to 
service-connected disability (TDIU) effective from May 18, 
1995.  The veteran's claim for an evaluation in excess of 60 
percent for his service-connected low back disorder had been 
denied in an October 2000 RO rating decision.  Notice of his 
decision was issued on November 3, 2000.  The veteran had not 
expressed any disagreement with the decision by the time of 
his death in March 2001.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002). Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder. 38 
C.F.R. §§ 4.1 and 4.2.  However, where an increased rating is 
at issue, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It 
is also necessary to evaluate the disability from the point 
of view of the claimant working or seeking work, 38 C.F.R. § 
4.2, and to resolve any reasonable doubt regarding the extent 
of the disability in the claimant's favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected low back disability, at the 
time of his death and since July 1993, was rated as 60 
percent disabling pursuant to Diagnostic Code 5293.  This is 
the highest rating available under Diagnostic Code 5293, 
which is reserved for situations where medical evidence shows 
"pronounced" intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Additionally, if the veteran's spine was medically shown to 
be ankylosed in complete bony fixation, or fractured with 
cord involvement, a 100 percent schedular evaluation would be 
available upon the additional showing that this ankylosis was 
in an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type), under Diagnostic 
Code 5286.  

In contrast, on physical examination on VA examination in 
September 2000, there were no findings suggestive of any 
ankylosis or complete bony fixation of the spine, or fracture 
with chord involvement, or any clinical findings which would 
support an evaluation in excess of 60 percent under any 
applicable Diagnostic Code.  Rather, the veteran had no 
postural abnormalities; no fixed deformities of the spine; 
the musculature of the back seemed strong; and there were no 
neurological changes.   Pain and limitation of motion of the 
spine were observed, but these findings provide no basis for 
an evaluation in excess of 60 percent, as detailed above.  

In making this evaluation, the Board need not consider 
whether a higher disability evaluation was warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (and DeLuca v. Brown, 8 Vet. App. 202 
(1995)), since the veteran was already in receipt of the 
highest available rating under Diagnostic Code 5293.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The Board can 
find no basis for an evaluation in excess of 60 percent for 
the veteran's service-connected lumbar spine disorder, which 
had been rated as 60 percent disabling at the time of death, 
and for which the veteran was also in receipt of a total 
rating for compensation purposes based on unemployability due 
to service-connected disability.  The claim is denied.  

The Board has also considered the appellant's contention that 
accrued benefits ought to be available for the period of time 
from March 1, 2001 to the date of the veteran's death on 
March [redacted], 2001.  Such benefits do not exist under VA law and 
regulations.  Under the provisions of 38 C.F.R. § 3.500(g), 
the effective date of the discontinuance of an award of 
compensation for a payee due to the payee's death is the 
"last day of the month before death occurred."  See 38 
U.S.C.A. § 5112(b)(1) (West 2002).  See Richard on Behalf of 
Richard v. West, 161 F.3d 719, 721 (Fed. Cir. 1998).  The 
benefit sought is not available under law.  Accordingly, the 
claim cannot be granted by operation of law, namely 38 C.F.R. 
§ 3.500(g), and this claim must be denied as well.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Both claims on 
appeal are denied.  


ORDER

The claim for an evaluation in excess of 60 percent for 
status post discectomy, lumbar spine, with radiculopathy, for 
accrued benefits purposes, is denied.  

The claim of entitlement to accrued benefits for the period 
March 1, 2001 to the date of the veteran's death on March [redacted], 
2001, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



